Citation Nr: 0012798	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  99-02 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly pension based upon the need 
for regular aid and attendance or by reason of being 
housebound.








ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
April 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.


FINDINGS OF FACTS

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained insofar 
as possible.

2.  The veteran has been granted non-service connected 
pension benefits.

3.  The veteran is able to care for himself and to engage in 
the activities of daily living.  He is not blind, nearly 
blind or confined to a nursing home. 

4.  The veteran is not bedridden or substantially confined to 
his house. 


CONCLUSION OF LAW

The requirements for special monthly pension benefits based 
on the need for regular aid and attendance or being 
housebound have not been met.  38 U.S.C.A. §§ 1502, 1521 
(West 1991); 38 C.F.R. §§ 3.351, 3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In the 
judgment of the Board, the evidentiary record is sufficient 
in scope and in depth for a fair and impartial adjudication.

Special monthly pension benefits are payable to a veteran who 
needs regular aid and attendance.  38 U.S.C.A. § 1521(d), (e) 
(West 1991); 38 C.F.R. § 3.351(a)(1) (1999).  A veteran is in 
need of regular aid and attendance if he is helpless or is so 
nearly helpless as to require the regular aid and attendance 
of another person.  The criteria for establishing the need 
for aid and attendance include consideration of whether the 
veteran is blind or is so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or 
whether the veteran is a patient in a nursing home because of 
mental or physical incapacity; or whether the veteran 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. 
§ 1502(b) (West 1991); 38 C.F.R. § 3.351(b), (c) (1999).

Under the provisions of the aforementioned section 3.352(a), 
the criteria include the inability of the veteran to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; whether he requires frequent adjustment of any 
special prosthetic or orthopedic appliances with the aid of 
another; inability to feed himself; inability to attend to 
the wants of nature; or incapacity, physical or mental, that 
requires assistance on a regular basis to protect himself 
from hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination 
under this section.  For the purposes of this section, 
"bedridden" constitutes a condition which through its 
essential character actually requires that an individual 
remain in bed.  The fact that the veteran has voluntarily 
taken to bed or that a physician has prescribed bedrest for a 
lesser or greater portion of the day will not suffice.  It is 
only necessary that the evidence establish he is so helpless 
as to need regular aid and attendance not that there be a 
constant need.

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  Determinations that the veteran is so 
helpless, as to be in need of regular aid and attendance will 
not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.

The veteran is not service-connected for any disability but 
entitlement to nonservice-connected pension benefits was 
granted effective May 30, 1976 by a December 1976 rating 
action.

Entitlement to special monthly pension was denied by an 
October 1985 rating action and confirmed and continued by a 
February 1989 rating action.  The veteran was notified of 
both rating actions but did not appeal.  

VA outpatient treatment (VAOPT) records of 1984 and 1985 
reveal that in December 1984 X-rays revealed moderately 
advanced hypertrophic degenerative changes throughout the 
cervical spine with fusion at C7 through T1 vertebral bodies 
as well as narrowing of disc spaces and hypertrophic spur 
formation at all levels with moderate encroachment of the 
intervertebral foramina, bilaterally.  X-rays of the 
lumbosacral spine revealed minimal degenerative changes in 
the lower lumbar region.  There was good vertebral body 
alignment and slight narrowing of the disc space at L4-5.  
There was slight sclerosis in the right sacroiliac joint but 
the left sacroiliac joint appeared unremarkable.  

The veteran underwent VA hospitalization in February and 
March 1985 for evaluation of weakness of his arms and legs 
since his cervical spine surgery in December 1984.  
Electrodiagnostic testing revealed peripheral neuropathy.  He 
underwent decompressive laminectomy of C2 through C7.  The 
discharge diagnoses were cervical myelopathy, diabetes 
mellitus, and hypertension.  

The veteran underwent VA hospitalization in early August 1988 
for benign prostatic hypertrophy and underwent a 
transurethral resection of his prostate (TURP).  It was noted 
that his non-insulin dependent diabetes mellitus was 
controlled with Orinase and that he took medication for 
hypertension.  He had previously had a TURP in 1981.  At 
discharge he voided urine without difficulty.  The discharge 
diagnoses included arthritis.  He was readmitted to a VA 
hospital in August 1988 for a urinary tract infection.  The 
diagnoses included urinary tract infection and hypertension, 
well controlled.  

The veteran was again underwent VA hospitalization in August 
and September 1988 during which a renal ultrasound, 
intravenous pyelogram (IVP), and X-rays of his kidneys, 
ureter, and bladder were within normal limits, other than the 
presence of prostatic enlargement on the IVP.  He was treated 
for a urinary tract infection.  

VAOPT records of 1988 reflect that from April to September 
1988 the veteran was treated for low back and left hip 
musculoskeletal pain and benign prostatic hypertrophy.  In 
August 1998 it was noted that he had been inadvertently 
overdosing on Lasix and the diagnosis was chronic renal 
insufficiency or infection secondary to diabetes mellitus and 
hypertension.  A blood study revealed subnormal levels of 
hemoglobin and hematocrit.  Also in that month microscopic 
hematuria and pyuria were noted.  In September 1998 it was 
noted that he had had laser coagulation therapy of the right 
eye.  His uncorrected visual acuity was 20/125 in the left 
eye and 20/80 in the right eye.  Records also show a 
diagnosis of glaucoma and bilateral cataracts.  It was noted 
that he had poor family support in that his grandchildren 
were unable to bring him to the clinic.  It was explained to 
the veteran that it was illegal for him to drive.  Another 
record indicates that the veteran had a history of a stroke 
with loss of vision in the right eye, in addition to non-
insulin dependent diabetes and bilateral cataracts.  

In November 1985 the veteran was notified of an October 1985 
rating action which denied entitlement to special monthly 
pension by reason of being in need of regular aid and 
attendance or on account of being housebound but no appeal 
was taken.  He was notified in March 1989 of a February 1989 
which confirmed and continued that denial.  Generally 
unappealed rating actions are final and for readjudication on 
the merits there must first be submitted new and material 
evidence to reopen the claim.  38 U.S.C.A. § 5108 (West 
1991).  However, it has been held that the new and material 
analysis for reopening previously denied claims does not 
apply to claims for pension benefits.  Abernathy v. Principi, 
3 Vet. App. 461, 464 (1992).  Hence, this claim will be 
addressed on a de novo basis, without regard to the finality 
of the prior unappealed denials by the RO.

As reflected in rating actions of record, the veteran is 
rated combined 90 percent disabled for multiple nonservice-
connected disabilities, but he does not have a single 
disability rated 100 percent disabling.  Moreover, he does 
not have the level of visual impairment outlined in 38 C.F.R. 
§ 3.351(c), which are not met notwithstanding the fact that 
he is legally blind.  While the veteran believes that he is 
entitled to this benefit, he has not made any specific 
contentions except that he needs assistance because he is 
legally blind.  The record does not reflect that he is 
confined to his home, resides in a nursing home, or that he 
needs assistance throughout the course of the day.  Finally, 
there is absolutely no evidence to suggest that the veteran 
has difficulty dressing or undressing, keeping himself clean, 
feeding himself, attending to the needs of nature, or is 
otherwise in need of aid and attendance.  As noted above, the 
criteria for regular aid and attendance contemplate the need 
for regular personal health care services.  It is not shown 
by the evidence that the veteran's disabilities, either 
singly or in combination, debilitate him to such an extent 
that he requires the regular aid and attendance of another 
person as specified by the criteria in 38 C.F.R. § 3.352(a).  
Accordingly, he does not qualify for special monthly pension 
based on the need for regular aid and attendance.  Therefore, 
the Board concludes that a preponderance of the evidence is 
against entitlement to special monthly pension.


ORDER

Special monthly pension by reason of being in need of regular 
aid and attendance or on account of being housebound is 
denied.


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 

